IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                               :        NO. 679
                                                     :
ORDER AMENDING RULES 1910.16-2,                      :        CIVIL PROCEDURAL RULES
1910.16-4 AND 1910.16-7 OF THE                       :
PENNSYLVANIA RULES OF                                :        DOCKET
CIVIL PROCEDURE                                      :




                                                ORDER


PER CURIAM

      AND NOW, this 9th day of February, 2018, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been submitted
without publication pursuant to Pa.R.J.A. No. 103(a)(3) in the interest of efficient
administration:

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 1910.16-2, 1910.16-4 and 1910.16-7 of the Pennsylvania Rules of Civil
Procedure are amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on April 1, 2018.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.